Title: To Thomas Jefferson from Joseph Fenwick, 2 August 1793
From: Fenwick, Joseph
To: Jefferson, Thomas


Bordeaux, 2 Aug. 1793. Indisposition obliging him to leave Bordeaux for what he hopes will be no longer than two months, he has left his consular procuration with Jonathan Jones, a Pennsylvania native and gentleman well known here and in America for his worth, integrity, and attachment to the welfare of the United States, and hopes his absence will produce neither reproach nor inconvenience.
